Exhibit 10.1

FIRST AMENDMENT LETTER AGREEMENT

April 13, 2007

EXCO Resources, Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: William L. Boeing

Gentlemen:

Reference is hereby made to that certain Purchase and Sale Agreement executed on
February 1, 2007, and dated effective as of January 1, 2007 (the “Purchase
Agreement”), by and among Anadarko Petroleum Corporation, Anadarko E&P Company
LP, Howell Petroleum Corporation and Kerr-McGee Oil & Gas Onshore LP, as
“Seller”, and EXCO Resources, Inc., as “Purchaser”. Notwithstanding anything
contained in the Purchase Agreement to the contrary, Purchaser shall indemnify,
defend, and hold harmless the Seller Indemnified Persons from and against any
and all Losses, asserted against, resulting from, imposed upon, or incurred or
suffered by any Seller Indemnified Person, directly or indirectly, to the extent
resulting from, arising out of, or relating to any Proceedings for personal
injury or death to any of the individuals identified on Schedule 1 attached
hereto that arises or occurs during the time period beginning on April 16, 2007
and continuing through the Closing Date. In connection therewith, Seller’s
indemnification obligation provided in 11.5(c) shall be subject to and limited
by the foregoing indemnification.

Except as amended hereby, the Purchase Agreement shall continue in full force
and effect in accordance with its original terms. Any capitalized term used, but
not otherwise defined herein shall have the meaning given to such term in the
Purchase Agreement.

If Purchaser is in agreement with the foregoing, please execute in the space
provided below.

Very truly yours,

 

 

 

ANADARKO PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Albert L. Richey

 

Vice President, Corporate Development

 


--------------------------------------------------------------------------------


 

ANADARKO E&P COMPANY LP

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Albert L. Richey

 

Vice President, Corporate Development

 

 

 

HOWELL PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Albert L. Richey

 

Vice President, Corporate Development

 

 

 

KERR-McGEE OIL & GAS ONSHORE LP

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Albert L. Richey

 

Vice President, Corporate Development

 

 

 

 

ACCEPTED AND AGREED TO
THIS 13th DAY OF APRIL, 2007
EXCO RESOURCES, INC.

 

 

By:

/s/ William L. Boeing

 

  William L. Boeing

  Vice President, General Counsel & Secretary

 


--------------------------------------------------------------------------------